PER CURIAM.
The judgments rendered in the Fourteenth judicial district court for the state of Louisiana, in and for the parish of Vernon, on November 8, 1883, in the cases of McIlhenny Co. v. D. R. Knight et al., and W. J. Knight, intervener, and of Albert S. Jamison v. D. R. Knight et al., and W. J. Knight, intervener, wherein it was adjudged that the act of sale of July 28, 1882, being the conveyance from Daniel R. Knight and John A. Lovett on the one part to William J. Knight on the other part, of the real estate involved in this suit, was a real sale and not a simulation, constitute and should have the force of res judicata, and be conclusive and binding upon all parties and their privies. It follows that the Butcher & Moore Dumber Company, claiming title to the lands in controversy under and through Daniel R. Knight and John A. Lovett and William J. Knight, is estopped from attacking the said act of sale and deed in question as a simulation. It also follows that, if there is error under the pleadings and heretofore opinions of the Supreme Court and this court in the rejection of evidence, as charged in the first, second, and third assignments of error, it was not reversible error, being at most error without prejudice. The other assignments of error in this case, complaining of the refusal of the trial judge to permit the defendants to file a third amended answer and his refusal to give certain charges to the jury as requested, are not well taken. Not finding reversible-error in the record, the judgment of the Circuit Court is affirmed.